On exception to a ruling by a Justice of the Superior Court denying the respondent’s motion for a mistrial. The prosecution originated by complaint and warrant before a trial Justice. The record failing to *512show the rendition of any judgment by the trial Justice and the taking and perfection of any appeal to the Superior Court, its jurisdiction is not made to appear. State v. Bechard, 135 Me., 510, 195 A., 202; 4 C. J. S., Sec. 692, page 1171. For that reason, the entry must be, Exception dismissed.
Clayton E. Eames, County Attorney, for State. William H. Niehoff, Daniel Steward, for respondent.